United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



					
Baker Botts L.L.P./Lyft1001 Page Mill Road Building OneSuite 200Palo Alto CA 94304-1007



In re Application of: Yuanyuan PAO, et al.
Appl. No.:  15/829,965
Docket No.: 083201.0158
Filed: December 03, 2017
For: AUTOMATIC GENERATION OF HUMAN-UNDERSTANDABLE GEOSPATIAL DESCRIPTORS        

::::::



DECISION ON PETITION UNDER 37 CFR § 1.103(a)
 





This is a decision on the request for suspension of prosecution under 37 CFR § 1.103(a) filed on February 16, 2021. 

The petition is DISMISSED. 

A grantable petition for suspension of action by the Office for cause under 37 CFR § 1.103(a) must specify a period of suspension not exceeding six months. Any petition for suspension of action under this paragraph must also include:
(A) be presented as a separate paper; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

(B) be accompanied by the petition fee set forth in 37 CFR 1.17(g); 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
and 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

(C) present good and sufficient reasons why the suspension is necessary.

The petition filed on February 16, 2021 includes a request for suspension of action for six-months and the required fee set forth in § 1.17(g), as well as a description of the “good and sufficient” cause for the requested suspension.  

It is a long-standing practice in the USPTO to grant requests for suspension of action in pending applications for a “good and sufficient” showing which include for example: awaiting court proceedings (in the instant or related applications) that will impact prosecution; time to correct inventor ship and/or priority claims; an imminent USPTO policy or procedure change that will impact prosecution; etc.  MPEP 709 (A) provides a representative example that indicates a “petition for suspension of action to allow Applicant time to submit <an information disclosure statement> will be denied as failing to present good and sufficient reasons”.

The reason for requesting suspension proffered in the petition: the application “disruption caused by the global pandemic”.    

However, the reason stated in the instant petition does meet the “good and sufficient” standard that would appear to directly impact prosecution or to cause a delay in the advancement of the prosecution of the instant application.  Further, it is noted that no support regarding how global pandemic (Covid) has impacted Applicant’s ability to prosecute the application nor has evidence of Applicant’s stated “disruption” caused by the pandemic been provided.

 
CONCLUSION

As such, the petition is DISMISSED, for the reasons stated above.  

The application is being forwarded to the Examiner for consideration and action on the merits.

Any inquiry concerning this decision should be directed to the undersigned whose telephone number is (571) 272-3595. 

                                                             
__/Brian Johnson/______
Brian Johnson
Technology Center 2100
Computer Architecture and Software